              Case 3:13-cv-05974-MJP Document 197 Filed 11/10/20 Page 1 of 4




 1                                                  THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 8

 9
       THAN ORN, an individual, THALISA
       ORN, individually, J.O. and C.O., by
10     their Guardian, CLARISE ORN                     NO. 3:13-cv-05974-MJP

11                    Plaintiff,
                                                       STIPULATION & ORDER FOR
12           vs.                                       WITHDRAWAL OF JEAN P. HOMAN

13     CITY OF TACOMA, a municipal
       corporation, and: KRISTOPHER
14
       CLARK, in his individual capacity,
15
                      Defendants.
16

17                                           STIPULATON

18          WHEREAS Anne M. Bremner and Karen L. Cobb of Frey Buck P.S. have

19   appeared as counsel of record on behalf of defendants City of Tacoma and Kristopher
20
     Clark (Dkts. 159 and 160); and
21
            WHEREAS Ms. Bremner and Ms. Cobb will be counsel for defendants during
22
     the trial of this matter;
23

24

25
       STIPULATION & ORDER FOR WITHDRAWAL OF JEAN P. HOMAN -               Tacoma City Attorney
       Page 1 of 4                                                              Civil Division
       (3:13-cv-05974-MJP)                                             747 Market Street, Room 1120
                                                                          Tacoma, WA 98402-3767
                                                                       (253) 591-5885 / Fax 591-5755
             Case 3:13-cv-05974-MJP Document 197 Filed 11/10/20 Page 2 of 4




            NOW THEREFORE, the parties hereby stipulate, by and through their
 1
     undersigned attorneys, to the withdrawal of Jean P. Homan, Deputy City Attorney, and
 2

 3   the Tacoma City Attorney’s Office as counsel for the defendants herein.

 4          The withdrawal of Jean P. Homan and the City Attorney’s Office does not leave

 5   the defendants without representation and a copy of this Stipulation and Proposed

 6   Order have been provided to the defendants.
 7          DATED this 10th day of November, 2020.
 8

 9
                                          WILLIAM C. FOSBRE

10
                                          By:     /s/ Jean P. Homan
11                                                JEAN P. HOMAN
                                                  WSBA#27084
12                                                Deputy City Attorney
                                                  Attorney for Defendants
13

14
                                          FREY BUCK, P.S.
15

16                                        By:     /s/ Anne M. Bremner
                                                  ANNE M. BREMNER
17                                                WSBA #13269
                                                  Attorney for Defendants
18

19                                        FREY BUCK, P.S.
20
                                          By:     /s/ Karen L. Cobb
21
                                                  KAREN L. COBB
22                                                WSBA #34958
                                                  Attorney for Defendants
23

24

25
       STIPULATION & ORDER FOR WITHDRAWAL OF JEAN P. HOMAN -                    Tacoma City Attorney
       Page 2 of 4                                                                   Civil Division
       (3:13-cv-05974-MJP)                                                  747 Market Street, Room 1120
                                                                               Tacoma, WA 98402-3767
                                                                            (253) 591-5885 / Fax 591-5755
           Case 3:13-cv-05974-MJP Document 197 Filed 11/10/20 Page 3 of 4




 1                                              PFAU COCHRAN VERTETIS AMALA,
                                                PLLC
 2

 3
                                        By:     __/s/ Darell L. Cochran_______________
 4                                              Darrell L. Cochran, WSBA No. 22851
                                                Thomas B. Vertetis, WSBA No. 29805
 5                                              Andrew S. Ulmer, WSBA No. 51227
                                                Alexander G. Dietz, WSBA No. 54842
 6                                              Attorneys for Plaintiffs
 7                                              COCHRAN DOUGLAS, PLLC
 8

 9
                                        By:      /s/ Loren A. Cochran
                                                Loren A. Cochran, WSBA No. 32773
10                                              Attorney for Plaintiffs

11
                                                LAW OFFICE OF THOMAS A. BALERUD
12

13                                      By:     _/s/ Thomas A. Balerud_______________
                                                Thomas A. Balerud, WSBA No. 19539
14
                                                Attorney for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25
     STIPULATION & ORDER FOR WITHDRAWAL OF JEAN P. HOMAN -                Tacoma City Attorney
     Page 3 of 4                                                               Civil Division
     (3:13-cv-05974-MJP)                                              747 Market Street, Room 1120
                                                                         Tacoma, WA 98402-3767
                                                                      (253) 591-5885 / Fax 591-5755
           Case 3:13-cv-05974-MJP Document 197 Filed 11/10/20 Page 4 of 4




 1                                           ORDER
 2
          It is so ordered.
 3
          DATED this 10th day of November, 2020.
 4

 5

 6

 7
                                                A
                                                HON. MARSHA J. PECHMAN
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION & ORDER FOR WITHDRAWAL OF JEAN P. HOMAN -           Tacoma City Attorney
     Page 4 of 4                                                          Civil Division
     (3:13-cv-05974-MJP)                                         747 Market Street, Room 1120
                                                                    Tacoma, WA 98402-3767
                                                                 (253) 591-5885 / Fax 591-5755
